                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DMSION
                                       No. 5:18-CT-3102-D


      PAUL LOUIS GIIlRALDI,                        )
                                                   )
                                    Plaintiff,     )
                                                   )
                          v.                       )                        ORDER
                                                   )
      #1 TRANSPORTATION OFFICER,                   )
      et al.,                                      )
                                                   )
                                    Defendants. )


             On May 11, 2018, Paul Louis Ghiraldi (''plaintiff' or "Ghiraldi"), a state inmate proceeding

      pro~ :filed a complaint under 42 U.S.C.    § 1983 [D.E. 1]. On January 14, 2019, the court reviewed

      the complaint and additional filings pursuant to 28 U.S.C. § 191 SA, dismissed the action in part, and

      allowed Ghiraldi to proceed with his claims concerning deprivation of medical care following an

      automobile accident, his inability to attend "child custody/paternity testing cases," and incidents in

      which other inmates have threatened and assaulted him and labeled him a "snitch." [D.E. 16] 7. The

      court directed Ghiraldi to amend his complaint tp name specific Bertie officers or employees who

      deprived him of his rights as set forth in these claims. Id.

             On January 28, 2019, Ghiraldi :filed a response naming defendants [D.E. 17]. One of the

      defendants Ghiraldi identified was "Mrs. Biaz who also made me do exposure therapy which ...

      didn't help." Id. at 1. On February 19, 2019, the court directed the clerk to continue management

      of the action pursuant to Standing Order 14-S0-02 and to issue summonses [D.E. 18]. All
,,,
      defendants except Mrs. Biaz have either been served with process or waived service and answered

      the complaint [D.E. 24, 27, 29, 31, 32]. The Attorney General baS also :filed ~response indicating
that DPS has searched its records and "cannot locate an employee by the name of Mrs. Biaz from

whom an executed waiver of service could be obtained." [I).E. 23]. On May 2, 2019, the court

directed plaintiff to file a response showing good cause why the court should riot dismiss Biaz as a

defendant [I).E. 27].

       Ghiraldi's response suggests that perhaps Biaz ''fabricated:.·.·.
                                                                    her name and wears a name tag

thats not hers." [I).E. 30] 1. Ghiraldi also states that he is "a barely litOerate educated man with a

7th grade education." Id. North Carolina Prisoner Legal Services, Inc. (''NCPLS'') is assisting

Ghiraldi with conducting discovery, and the discovery period concludes on December 3, 2019.

See [I).E. 21, 34, 35, 43]. Thus, Ghiraldi has not shown why the court should not dismiss defendant

Biaz without prejudice. If discovery reveals Biaz's proper identity, Ghiraldi may move to amend

his complaint. To the extent Ghiraldi moves for a settlement, [I).K 30] 2, the court denies the

motion without prejudice as premature.

       In sum, the court DENIES plaintiff's motion for settlement [I):E. 30] without prejudice, and

DISMISSES defendant Biaz without prejudice. The parties have until December 3, 2019 to

complete discovery and until January 6, 2020 to file any motions.

       SO ORDERED. This _!2:_ day of November 2019.




                                                                   ·,,'




                                                  2
